Filed 5/3/13 In re D.G. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re D.G., a Person Coming Under the                                B241502
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK85154)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.L.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Marguerite
Downing, Judge. Affirmed.
         Lisa A. Raneri, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the County Counsel, John F. Krattli, County Counsel, James M. Owens,
Assistant County Counsel and Kimberly A. Roura, Deputy County Counsel for
Respondent.
                                   I. INTRODUCTION


       The mother, A.L., appeals from the juvenile court‟s jurisdictional findings and
removal order relating to her son, D.G. The mother argues the juvenile court deprived
her of the right to cross-examine the dependency investigator who prepared the
jurisdiction/disposition report. The mother requested the dependency investigator be
placed on call for the jurisdictional hearing but the investigator was not present at the
hearing. The juvenile court refused to continue the jurisdiction hearing and sustained the
Welfare and Institutions Code section 300 petition without the dependency investigator‟s
testimony.1 We agree the mother was deprived of her right to confront and cross-
examine the dependency investigator but conclude the error was harmless beyond a
reasonable doubt. In addition, the mother challenges the juvenile court‟s jurisdictional
findings under section 300, subdivision (j) that the mother‟s prior marijuana use in
connection with her daughter‟s dependency case placed her son at substantial risk of
suffering serious physical harm or illness. We find substantial evidence supports the
jurisdictional findings under section 300, subdivision (j). Finally, the mother contends
the removal order must be reversed because reasonable alternatives to removal existed.
The mother‟s challenge of the removal order is moot because the juvenile court
subsequently placed D.G. with the mother three months later. Accordingly, we affirm the
jurisdictional findings and dismiss the mother‟s appeal of the removal order.


                                   II. BACKGROUND


                              A. Sibling‟s Dependency Case


       The Los Angeles County Department of Children and Family Services (the
department) filed a section 300 petition on behalf of Christine G., the child‟s older sister,

1
      All further statutory references are to the Welfare and Institutions Code unless
otherwise noted.

                                              2
which was sustained by the juvenile court. Christine tested positive for marijuana when
she was born in August 2010. The mother had a history of abusing marijuana. The
mother used marijuana during her pregnancy with Christine and tested positive for
marijuana at Christine‟s birth and four days later. The father, E.G., was a current abuser
of amphetamine, methamphetamine, marijuana and alcohol and tested positive for those
drugs two days after Christine‟s birth. The juvenile court found when Christine was one-
month old, the father repeatedly struck the mother‟s head with his fists while the mother
was holding Christine. The juvenile court ordered Christine placed with the maternal
aunt.
        In December 2011, the mother gave birth to D.G. The department and the mother
agreed to a voluntary family maintenance agreement for D.G. The department permitted
D.G. to live with the mother in the paternal grandparents‟ home provided the father did
not reside or visit the home. Under a January 20, 2012 safety plan, the department agreed
to recommend Christine be placed with the mother at the February 6, 2012 court hearing,
after which the mother would reside with the maternal aunt. The mother agreed to
comply with the voluntary family maintenance agreement until June 2012. The mother
also would participate in: substance abuse treatment including aftercare services; three
months of drug testing; individual counseling for domestic violence for six months; and
family preservation for six months.


                                  B. Section 300 Petition


        On February 7, 2012, the department filed a section 300 petition on behalf of D.G.
The petition allege three counts each under section 300, subdivision (b) and (j). Counts
b-1 and j-1 allege the father has a history of substance abuse, including amphetamine,
methamphetamine, marijuana and alcohol, rendering him incapable of caring for the
child. The child‟s sibling, Christine G., was a current dependent of the court due to the
father‟s drug abuse. The father failed to regularly participate in a court-ordered substance
abuse rehabilitation program and random drug testing. Counts b-2 and j-2 allege the

                                             3
parents had engaged in domestic violence and Christine was a current dependent of the
court as a result of domestic violence by the father. The father failed to regularly
participate in court-ordered individual counseling to address domestic violence issues.
Finally, counts b-3 and j-3 allege the mother had a history of illicit drug abuse including
marijuana which rendered her incapable of caring for the child. The petition also alleged
Christine was a current dependent of the court because of the mother‟s drug use.


                             C. Detention Report and Hearing


       The February 7, 2012 detention report was written by social worker Olga Flores.
The reported indicated on January 24, 2012, the department received a referral alleging
emotional abuse and general neglect of D.G. The caller stated the mother continued to
live with the father. The informant saw the father in the home on a weekend. The father
came to the home after hours to avoid being seen by a social worker. The father was not
drug testing and was non-compliant with court-ordered services.
       That same day, sheriff deputies Sanchez and Strollo went to the family home and
found the father in the home. The father told the deputies he lived in the home with his
family. The deputies were not aware of the court orders so they did not take any action.
       Later that day, the two deputies returned to the family home with a department
social worker, Martha Guevera. When Deputy Sanchez knocked on the door, someone
looked through the window and closed the curtain. He knocked again and the mother
came to the door. The mother pretended to struggle to open the door and stated the door
was jammed. The social worker and deputies heard another door closing, as if someone
left the home through a back door. Once they were inside the home, Deputy Sanchez
found an unlocked door leading to a small yard and alley. He asked the mother who left
through the back door and the mother stated one of the father‟s brothers might have
stepped out. Deputy Strollo found the father‟s two brothers in a bedroom.
       The mother reported she lived with D.G., the paternal grandparents and two
paternal uncles. She denied the father lived in the home or visited the home to see D.G.

                                             4
The mother was aware the father was not allowed any contact with D.G. until he
contacted the treatment worker. After the social worker stated that the deputies had seen
the father at the home earlier, the mother replied she was not aware the father had visited
because she had been taking a shower. The mother stated the father has been out of the
home since November 2011 and probably stopped by to pick up some money or clothes.
She did not have the father‟s phone number or address but knew the father lived in
Huntington Park with one of his brothers. The mother believed the maternal aunt made
up lies to prevent Christine from being returned to the mother.
       The paternal grandmother reported she lived in the home with her husband, two of
her sons, Jaime and Jesus, the mother and D.G. She admitted the father had briefly
visited her earlier that day but denied he lived there. The maternal grandmother also
denied the father just left the home through the back door. She stated the father had not
lived in the home since November 2011. Instead, the father lived with her older son in
Huntington Park. The maternal grandmother reported the father visits D.G. twice a week
for 20 minutes at a time. She was unaware whether the father was using drugs.
       The paternal uncle, Jaime, reported the father lived with another brother. He
stated the father visits once in a while to see D.G. but he was not sure how often the
father visited because he spent most of time at his girlfriend‟s house. Another paternal
uncle, Jesus, reported the father visited about twice a week, staying for about half an hour
each time. Jesus stated the mother and D.G. were usually home when the father visited.
He knew the father lived with an older brother but did not know the address.
       On January 31, 2012, a different social worker, Olga Flores, visited the home and
found the mother and Jaime there. The mother denied the father had visits with the child
at the home. She reported she did not have contact with the father. The mother stated
she was not using drugs and had been drug testing negative.
       On February 1, 2012, social worker Cynthia Gonzalez obtained a warrant to detain
D.G. Ms. Gonzalez told the mother the paternal grandmother and uncles confirmed the
father was visiting the child. The mother denied the father was visiting D.G. and said the
family would inform the court that the father was not visiting the baby. The mother

                                             5
stated the maternal aunt was lying so that Christine would not be removed from the
maternal aunt‟s care. The maternal aunt wanted to keep Christine so she could continue
to get paid for taking care of Christine.
       At the February 7, 2012 detention hearing, the juvenile court found a prima facie
case for detaining the child from the parents. Temporary placement and custody of the
child was vested with the department. The parents were granted monitored visits, three
times weekly for a minimum of two hours. The juvenile court ordered random drug
testing for both parents.


                             D. Jurisdiction/Disposition Report


       The March 2, 2012 jurisdiction/disposition report, which listed both social worker
Cynthia Gonzalez and dependency investigator Dave Fritch in the report‟s header, was
signed by Mr. Fritch. The mother stated the father smoked marijuana every day and
drank on the weekends. She last saw the father smoke marijuana in November 2011.
The mother reported the father continued to drink one or two times per week.
       Concerning the domestic abuse allegation, the mother reported she met the father
three years ago when she was 18 years old. They started dating and broke up after
Christine‟s birth because there were “too many problems” in their relationship. Although
the couple engaged in name calling, she denied any domestic violence incidents before
September 16, 2010. On that day, the father was drinking and the mother told him to
follow the paternal grandfather‟s example by not drinking anymore. The father stated
“don‟t tell me what to do” and hit her about three to four times in the head. One of his
punches struck Christine. The mother admitted she hit him three times during the
incident.
       The mother acknowledged there were incidents of domestic abuse between her
and the father in the beginning of the relationship because they were having problems
with both of their families. The domestic violence consisted of pushing, shoving and
yelling. The incidents occurred about once every two months for a year, and there were

                                             6
occasions when the police were called to their home. The mother enrolled in a domestic
violence program once the department became involved.
       Regarding the mother‟s substance abuse, the mother stated she began smoking
marijuana when she was 16 years old and used the drug every day for a couple of years.
She used marijuana while pregnant with Christine because she had some back pain and
was not eating enough. The mother had last used marijuana in March 2011. She has
participated in random drug testing since last year and has tested negative. She attended
counseling and an aftercare program at the Plaza Community Center. Staff at the Plaza
Community Center confirmed the mother completed a drug rehabilitation program and
was attending the aftercare program. The mother tested negative for drugs on February
16 and 22, 2012. The maternal aunt had stated she saw the mother use a drug called
“Spice” that was the equivalent of marijuana but did not show up on drug tests. When
asked if she was using “Spice,” the mother said she did not even know what it was.
       Before the mother lived with the paternal grandparents, she lived with the
maternal aunt and Christine. The mother stated the maternal aunt became upset with her
because the maternal aunt wanted the mother to obtain day care for Christine so she could
go out with her friends. The mother refused saying she had to attend a class at her drug
rehabilitation program. The mother was sent to jail after the maternal aunt alleged the
mother physically abused Christine. The mother did not think she had an open criminal
case, stating the judge said she did not receive a fair trial and released her “to do
programs.”
       The mother was currently living with various friends and planned to find her own
residence after she got her tax return. But the mother also stated she has never held a job.
The mother reported she would enroll in domestic abuse counseling in three days. When
the mother was asked why she decided to have a second child with the father given their
tumultuous relationship, she replied, “it just happened.”
       Concerning his drug use, the father was not enrolled in drug counseling but would
do so. He did not enroll in drug counseling because “they charge” a fee. He stated he
last used marijuana five weeks earlier. The father admitted he used methamphetamine

                                              7
before but last used it when Christine was born. In a previous November 28, 2010
interview, the father said he used methamphetamine once every four months. The father
stated he used to drink every day but it has been a year since he drank alcohol. He was
exposed to drugs and alcohol as a child because his father used cocaine and abused
alcohol.
       Regarding the domestic abuse allegations, in the November 2010 interview, the
father stated he and the mother had many arguments during their relationship. On
September 16, 2010, they argued and the mother hit the father in the face with a cell
phone. The father admitted he hit the mother twice in the head while she was holding
Christine. He reported the mother stabbed him in the leg with a knife when she was
seven months pregnant in June 2010. The father hit her on the back but not her stomach
and he was later arrested. The father stated the police wanted him to press charges
against the mother but he refused to do so because he wanted to get out of jail as soon as
possible. The father was sentenced to 30 days in jail and ordered to attend domestic
violence counseling. He had been attending domestic violence counseling for a year but
needed to make up four classes.
       The father was currently living with the paternal grandparents. While the mother
and D.G. were residing with the paternal grandparents, the father only came by to pick up
his mail, a new identification card, and some income tax documents. The father admitted
he was there the first time the police came to the home on January 21, 2012. He stated he
had already left the residence when the police arrived the second time that day. The
father denied going out the back door while the police came in the front door.
       The maternal aunt stated in January 2012, the parents argued while they were in
her home. The mother wanted the father to leave the premises. When the father refused
to do so, the mother struck the father in face and kicked him in the legs. The mother hit
the father in his face about five times but the father did not retaliate. However, the
mother has told the maternal aunt that the father has hit the mother on prior occasions
while under the influence of alcohol.



                                              8
         The paternal uncle, Jesus, initially stated the father resided in the home but later
said the father only visited and lived with another paternal uncle in Huntington Park. The
paternal uncle, Jaime, stated the father came to the paternal grandparents‟ home once in a
while.


                              E. Pre-trial Resolution Conference


         At the March 2, 2012 pre-trial resolution conference, the mother‟s counsel asked
for the dependency investigator and the material aunt to be on call. The juvenile court
suggested the mother should subpoena the maternal aunt. The court set the adjudication
hearing for April 23, 2012 and stated “D.I. to be on call.” The minute order from the
hearing states, “Cause CSW to be on call on 04/23/2012.”


                                    F. Jurisdiction Hearing


         At the April 23, 2012 jurisdiction hearing, social worker Cynthia Gonzalez
testified she did not prepare the jurisdictional report and was not the dependency
investigator. Ms. Gonzalez testified the dependency investigator Dave Fritch wrote the
jurisdiction report. But Ms. Gonzalez has been “answering [D.G.]‟s case” since he was
born. Ms. Gonzalez testified the mother was living at the paternal grandparents‟
residence when she offered a voluntary services contract for D.G. on condition the father
not have any contact with D.G. Ms. Gonzalez had monthly in-person contact with D.G.
at either the grandparents‟ home or at the Plaza Community Center. On January 25,
2012, Ms. Gonzalez had concerns the father was allowed to have contact with D.G. based
on a referral to the department. Ms. Gonzalez did not investigate the referral and did not
write the detention report. However, Ms. Gonzalez was the social worker who detained
D.G. from the mother. D.G. was detained because the department believed the father was
living in the home and having unlimited access to D.G.



                                                9
        The juvenile court denied the mother‟s request to call the dependency investigator
who wrote the jurisdiction report. The court also denied the mother‟s offer of proof,
stating: “The minute order from March 2nd says the social worker is on call 4/23/12 and
this morning parties announced ready. And I started this adjudication at – after 1:30 and
so if there was a problem, the witnesses were not here, then someone needed to say they
were not ready. This matter has been up on the board at [the] morning calendar call.
Parties indicated their readiness. I‟m not going to stop in the middle and continue it.”
The mother‟s counsel stated she made a specific request on March 2, 2012 that the
dependency investigator be placed on call in D.G.‟s case. In response, the juvenile court
stated, “The minute order reflects it‟s the social worker who is here.”
        The mother‟s counsel then called the mother for testimony. The mother stated she
last used drugs in March 2011. She was enrolled in a drug rehabilitation program and
attended consistently except during a two-month incarceration period. The mother had
completed parenting, anger management and domestic violence classes. When the
mother gave birth to D.G., she entered into a voluntary agreement with the department.
Under the agreement, D.G. was not to have any contact with his father. The mother
admitted D.G. had contact with his father about twice a month for about 20 minutes while
D.G. was placed with her at the paternal grandparents‟ house. She admitted she lied to
social workers about the father not having any contact with D.G. The mother stated, “I
was afraid because it was not my place to say yes or no for him to visit him because it
was not my home. I was not paying rent.” The father did not spend the night at the
home.
        The mother was living with the paternal grandparents because she had nowhere
else to go and she wanted to complete her program. The mother stated if D.G. was
released to her, she would reside with him at the sober living home where she has been
living since April 2012. The mother indicated she would be honest with the social
worker about the father‟s whereabouts in the future. The mother denied Ms. Gonzalez
ever asked her whether the father lived with her or visited D.G. Called on rebuttal, Ms.
Gonzalez testified she asked the mother several times about any contact the mother had

                                            10
with the father in December 2011 before offering the voluntary family maintenance
agreement.
       After argument, the juvenile court dismissed count b-3 and sustained counts b-1,
b-2, j-1, j-2, and j-3. The juvenile court amended counts b-2 and j-2 by striking the
sentence, “The mother continues to reside with the father.” The court set a contested
dispositional hearing for May 14, 2012 and placed the dependency investigator on call at
the mother‟s request. In addition, the juvenile court ordered a supplemental report to be
filed prior to the hearing.


                                G. Interim Review Report


       The May 14, 2012 interim review report was prepared by Mr. Fritch, the
dependency investigator. The mother completed an aftercare program on May 11, 2012.
She tested negative six times but failed to show up for a random drug test on February 27,
2012. Since February 2012, the mother missed five group sessions; three of these
absences were excused. The mother was enrolled in domestic violence counseling and
had attended three to four counseling sessions. Also, she was attending Narcotics
Anonymous five days a week.
       The mother had monitored visits with D.G. one or two times per week. The father
had only visited the child three times since the detention hearing. In addition, the father
was dropped from his parenting class program. The department was unable to contact the
father by phone because his cell phone service was disconnected.
       The department recommended the mother be granted unmonitored visits with D.G.
Mr. Fritch, the dependency investigator, expressed concerns about placing the child in the
mother‟s custody because the mother repeatedly sought to deceive the court and
department. The mother allowed the father unfettered contact with the child even though
she knew this was a violation of the voluntary family maintenance contract. In addition,
Mr. Fritch noted the mother allowed the father to have physical contact with D.G. even
though she knew the father had struck Christine during a domestic violence incident

                                             11
when Christine was a month old. Furthermore, there was a recent domestic violence
incident between the parents that occurred in January 2012. The maternal aunt reported
witnessing the mother strike the father in the face about five times.


                                  H. Disposition Hearing


       At the May 14, 2012 disposition hearing, Mr. Fritch testified he recommended the
mother have unmonitored visits with the child because she was “doing really well.” The
mother was participating in drug counseling and her drug tests were all negative for over
a year. The social workers had some concerns because the mother had previously
allowed the father to have contact with D.G.; thus, they wanted to try unmonitored visits
first before releasing the child to the mother. Mr. Fritch testified he had not visited the
mother‟s sober living home and was not aware of what security measures were in place at
the program.
       After argument, the juvenile court declared D.G. a dependent and removed him
from the parents‟ physical custody. The parents were granted family reunification
services. The mother was granted unmonitored visits while the father‟s visits were to be
monitored. The mother was ordered to participate in individual counseling, random drug
testing, and a 12-step drug program. The father was ordered to participate in a drug
treatment program with random testing and an aftercare program. In addition, the father
was ordered to attend: a domestic violence program; parenting classes; and individual
counseling to address case issues, including anger management and domestic violence.
       The mother filed her notice of appeal on May 17, 2012. Three months later, on
August 29, 2012, the juvenile court ordered Christine and D.G. placed in the mother‟s
home under the department‟s supervision. The court also ordered family maintenance
services for the mother.




                                             12
                                     III. DISCUSSION


                                   A. Standard of Review


       We review the juvenile court‟s jurisdictional findings for substantial evidence. (In
re E.B. (2010) 184 Cal.App.4th 568, 574-575; In re J.K. (2009) 174 Cal.App.4th 1426,
1433.) We review a removal order for substantial evidence in a light most favorable to
the juvenile court‟s order to determine whether sufficient evidence supports the court‟s
findings by clear and convincing evidence. (In re Miguel C. (2011) 198 Cal.App.4th 965,
969; In re Mariah T. (2008) 159 Cal.App.4th 428, 441.) Substantial evidence is relevant
evidence which adequately supports a conclusion; it is evidence which is reasonable in
nature, credible, and of solid value. (In re E.B., supra, 184 Cal.App.4th at p. 575; In re
J.K., supra, 174 Cal.App.4th at p. 1433.) We draw all reasonable inferences from the
evidence to support the findings and orders of the juvenile court and adhere to the
principle that issues of fact, weight and credibility are the provinces of the juvenile court.
(In re Savannah M. (2005) 131 Cal.App.4th 1387, 1393; In re Ricardo L. (2003) 109
Cal.App.4th 552, 564.)


                                      B. Due Process


       Section 355, subdivision (a) states: “At the jurisdictional hearing, the court shall
first consider only the question whether the minor is a person described by Section 300.
Any legally admissible evidence that is relevant to the circumstances or acts that are
alleged to bring the minor within the jurisdiction of the juvenile court is admissible and
may be received in evidence. Proof by a preponderance of evidence must be adduced to
support a finding that the minor is a person described by Section 300. . . . ”
       Section 355, subdivision (b) provides: “A social study prepared by the petitioning
agency, and hearsay evidence contained in it, is admissible and constitutes competent
evidence upon which a finding of jurisdiction pursuant to Section 300 may be based, to

                                              13
the extent allowed by subdivisions (c) and (d). [¶] (1) For the purposes of this section,
„social study‟ means any written report furnished to the juvenile court and to all parties or
their counsel by the county probation or welfare department in any matter involving the
custody, status, or welfare of a minor in a dependency proceeding pursuant to Article 6
(commencing with Section 300) to Article 12 (commencing with Section 385), inclusive.
[¶] (2) The preparer of the social study shall be made available for cross-examination
upon a timely request by any party. The court may deem the preparer available for cross-
examination if it determines that the preparer is on telephone standby and can be present
in court within a reasonable time of the request. [¶] (3) The court may grant a reasonable
continuance not to exceed 10 days upon request by any party if the social study is not
provided to the parties or their counsel within a reasonable time before the hearing.”
       The mother argues the jurisdictional findings must be reversed because she was
denied her statutory due process right to cross-examine the dependency investigator who
prepared the jurisdiction/disposition report. The mother requested the dependency
investigator be placed on call during the jurisdictional hearing. The dependency
investigator was not present at the jurisdictional hearing but the juvenile court refused to
continue the hearing. The juvenile court sustained the dependency petition without
providing the mother an opportunity to cross-examine the dependency investigator.
       Under section 355, subdivision (b)(2), a parent has a right to cross-examine the
preparer of the social study report upon timely request. Here, the mother was deprived of
her due process right to confront and cross-examine the dependency investigator who
prepared the jurisdiction/disposition report. (In re Dolly D. (1995) 41 Cal.App.4th 440,
446.) Because it was error to deny the mother her due process right, we must consider
whether this error was harmless beyond a reasonable doubt. (In re Dolly D., supra, 41
Cal.App.4th at 446; In re Amy M. (1991) 232 Cal.App.3d 849, 867-868.)
       We conclude this error was harmless beyond a reasonable doubt. Although the
dependency investigator did not testify, another social worker, Ms. Gonzalez, did testify
at the jurisdictional hearing. Ms. Gonzalez had been involved in the case from the start
and provided ongoing services to the mother and children. Ms. Gonzalez offered the

                                             14
mother the voluntary family maintenance agreement and detained D.G. from the mother
after the mother violated that agreement. The mother acknowledged in her testimony that
the father was not to have any contact with D.G. under the agreement. Ms. Gonzalez
testified she detained D.G. because the father had told sheriff deputies he lived at the
home and the father‟s family confirmed the father visited. The mother admitted she lied
to the social workers when she denied the father visited the child.
       Also, the mother does not challenge the facts in the detention report which was
prepared by another social worker, Olga Flores. Ms. Flores and social worker Martha
Guevera interviewed the mother, two sheriff deputies and the father‟s family during the
initial investigation. Neither Ms. Flores nor Ms. Guevera was placed on call by the
mother for the jurisdiction hearing. The mother denied the father visited D.G. but her
statement was contradicted by the father‟s family and the sheriff deputies who indicated
the father told them he lived at the home. Although the mother asserted the father‟s
family would go to court to deny the father visited D.G., the mother chose not to
subpoena the paternal grandmother and uncles. Moreover, the court informed the mother
she should subpoena the maternal aunt but that was not done. The maternal aunt had
alleged the mother smoked a drug called “Spice” that was similar to marijuana but was
not detected by any drug test. The mother denied any knowledge of “Spice” in an
interview with Mr. Fritch, the dependency investigator. Given the foregoing evidence,
we conclude the failure to allow the mother to cross-examine the dependency investigator
was harmless error beyond a reasonable doubt.




                                             15
                                  C. Jurisdictional Findings


       Section 300, subdivision (j) provides a child is a dependent of the court if “[t]he
child‟s sibling has been abused or neglected as defined in subdivision (a), (b), (d), (e) or
(i), and there is a substantial risk that the child will be abused or neglected, as defined in
those subdivisions.” Section 300, subdivision (j) requires the court to “consider the
circumstances surrounding the abuse or neglect of the sibling, the age and gender of each
child, the nature of the abuse or neglect of the sibling, the mental condition of the parent
or guardian, and any other factors the court considers probative in determining whether
there is a substantial risk to the child.”
       The mother challenges the section 300, subdivision (j) jurisdictional findings in
count j-3. That count states: “The . . . mother . . . , has a history of illicit drug abuse
including marijuana, which renders the mother incapable of providing regular care for the
child. The child‟s sibling, Christine [G.] . . . , is a current dependent of the Juvenile
Court due to the mother‟s illicit drug abuse. The mother‟s illicit drug abuse endangers
the child‟s physical health and safety, creates a detrimental home environment, and
places the child at risk of physical harm and damage.”
       The mother does not challenge the jurisdictional findings relating to counts b-1, b-
2, j-1 and j-2. “When a dependency petition alleges multiple grounds for its assertion
that a minor comes within the dependency court‟s jurisdiction, a reviewing court can
affirm the juvenile court‟s finding of jurisdiction over the minor if any of the statutory
bases for jurisdiction that are enumerated in the petition is supported by substantial
evidence. In such a case, the reviewing court need not consider whether any or all of the
alleged statutory grounds for jurisdiction are supported by the evidence.” (In re Alexis E.
(2009) 171 Cal.App.4th 438, 451, citing Randi R. v. Superior Court (1998) 64
Cal.App.4th 67, 72; In re Jonathan B. (1992) 5 Cal.App.4th 873, 875-876.) Moreover, a
child is a dependent of the court if the conduct of either parent endangers the child in the
manner described by one of the subdivisions of section 300. (In re I.A. (2011) 201
Cal.App.4th 1484, 1491-1492; In re X.S. (2010) 190 Cal.App.4th 1154, 1161; In re P.A.

                                               16
(2007) 155 Cal.App.4th 1197, 1212.) Thus, the juvenile court has jurisdiction where the
acts or omissions of either parent brings the child within section 300. (In re Maria R.
(2010) 185 Cal.App.4th 48, 60; In re John S. (2001) 88 Cal.App.4th 1140, 1143.) Here,
we discuss the mother‟s contentions because the jurisdictional findings as to the mother
are relevant to her appeal of the removal order. (Ibid.)
       The mother argues there was insufficient evidence to support the juvenile court‟s
jurisdictional findings under section 300, subdivision (j) that her marijuana use in
connection with Christine‟s case placed D.G. at substantial risk of suffering serious
physical harm. We disagree.
       Substantial evidence supports the juvenile court‟s jurisdictional findings under
section 300, subdivision (j). The mother admitted she had a history of using marijuana.
She began using marijuana at age 16 and used the drug everyday “for a couple of years.”
The mother smoked marijuana “every other day” while pregnant with D.G.‟s sister,
Christine, because of back pain and loss of appetite. Christine was born in August 2010
testing positive for marijuana. In a prior dependency action, the juvenile court sustained
the section 300 petition for Christine, finding the mother‟s marijuana abuse created a
substantial risk to Christine under section 300, subdivision (b). Christine later was
removed from the mother‟s custody and she did not regain custody until August 2012,
when both Christine and D.G. were placed with her. The mother admitted she last used
marijuana in March 2011, at which time she tested positive for marijuana. Although the
mother has been sober for one year, there remained substantial risk that the mother‟s past
neglect of Christine would recur with D.G. if the mother did not receive ongoing drug
rehabilitation services through the juvenile court orders.


                                     D. Removal Order


       Section 361, subdivision (c)(1) provides: “A dependent child may not be taken
from the physical custody of his or her parents or guardian or guardians with whom the
child resides at the time the petition was initiated, unless the juvenile court finds clear and

                                              17
convincing evidence of any of the following circumstances . . . : [¶] (1) [t]here is or
would be a substantial danger to the health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home, and there are no reasonable
means by which the minor‟s physical health can be protected without removing the minor
from the minor‟s parent‟s or guardian‟s physical custody.” The purpose of the statute is
to avert harm to the child. The parent need not be dangerous nor the child actually
harmed before removal is appropriate. (In re Cole C. (2009) 174 Cal.App.4th 900, 917;
In re Diamond H. (2000) 82 Cal.App.4th 1127, 1136, disapproved on another ground in
Renee J. v. Superior Court (2001) 26 Cal.4th 735, 748, fn. 6.) The juvenile court may
consider both the parent‟s past conduct and the present circumstances. (In re Cole C.,
supra, 174 Cal.App.4th at p. 917; In re S.O. (2002) 103 Cal.App.4th 453, 461.)
       The mother challenges the dispositional order removing D.G. from her physical
custody.   However, the appeal from the removal order is moot because on August 29,
2012, the juvenile court placed Christine and D.G. with the mother with family
maintenance services. “„A case becomes moot when a court ruling can have no practical
impact or cannot provide the parties with effective relief.‟” (In re I.A., supra, 201
Cal.App.4th at p. 1490; Carson Citizens for Reform v. Kawagoe (2009) 178 Cal.App.4th
357, 364; In re Jessica K. (2000) 79 Cal.App.4th 1313, 1315-1316.)




                                             18
                                 IV. DISPOSITION


      The judgment is affirmed. The appeal of the May 14, 2012 removal order is
dismissed as moot.
                          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                          O‟NEILL, J.*


We concur:




      TURNER, P. J.




      KRIEGLER, J.




*
      Judge of the Ventura County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                          19